Citation Nr: 1532544	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  11-28 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

1.  Entitlement to an increased initial rating greater than 10 percent prior to July 18, 2006.

2.  Entitlement to an earlier effective date, earlier than January 31, 2012 for the grant of a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor , Attorney at Law


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran had active service from November 1954 to October 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA), in Buffalo, New York.

In a May 2014 decision, the Board denied an increased disability rating in excess of 10 percent prior to July 18, 2006 and in excess of 40 percent thereafter; assigned a separate 20 percent disability rating for moderate neurological abnormalities , effective September 23, 2002, and granted entitlement to a total disability rating based on individual unemployability (TDIU).

The Veteran appealed the denial of an increased disability rating prior to July 18, 2006 to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand of November 2014, the Court remanded only that portion of the Board's decision pertaining to the issue of entitlement to an increased disability rating prior to July 28, 2006, and dismissed the remaining two issues subject of the Board's May 2014 decision.

The Board notes that there are four additional issues on appeal which were the subject of a separate decision in May 2014 for which there is a different representative.  Those issues are still being developed by the AOJ and are not ready for appellate review.  The Board will conduct appellate review of those issues once the requested development in the May 2014 remand is completed. 

The Board has reviewed and considered the documents contained in the Veteran's Virtual VA and Veterans Benefit Management System (VBMS) electronic files.  

The issue of entitlement to an earlier effective date, earlier than January 31, 2012, for the grant of entitlement to TDIU, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Prior to July 18, 2006, the Veteran's low back disability was manifested by degenerative disc disease, confirmed by CT scan, resulting in painful motion, tenderness, and limited motion with forward flexion to 60 degrees when considering pain and extension no worse than 15 degrees.


CONCLUSION OF LAW

Prior to July 18, 2006, the criteria for a disability rating of 20 percent for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5003-5242 (2014); 38 C.F.R. § 4.71a, DCs 5285, 5292, 5293, 5295 (2002 & 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's low back claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

In this case, the increased rating claim is a "downstream" issue in that it arose from the initial grant of service connection.  Prior to the rating decision granting service connection for the lumbar spine disability, the RO issued a notice letter in May 2006, which fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence he is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an attorney and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of an increased rating. Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and he is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim. As such, the Board finds that the evidence of record is sufficient to appropriately rate the Veteran's disability.

With respect to the Veteran's claims, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014). 

The RO provided the Veteran VA examinations in November 2001 and July 2006 (with an August 2006 addendum).  The VA examination reports are thorough and supported by treatment records, unless otherwise indicated.  The examiners discussed the clinical findings, and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria.  Specifically, the examinations provide sufficient information to assess the current severity of the Veteran's low back disability.  Based on the examinations and the fact there is no rule as to how current an examination must be, the Board concludes the examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria and Analysis

Disability evaluations are determined by the application of a schedule of ratings based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for increased disability ratings require consideration of the medical evidence of record compared to the criteria in the VA Schedule for Rating Disabilities.  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Where the issue involves the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case here, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999). 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45.

As noted, only the period of time prior to July 18, 2006 is in question.  The Veteran asserts his low back disability was more severe prior to July 18, 2006 than the currently 10 percent rating contemplates.

The Veteran's low back disability is rated under DCs 5003-5242.  In this regard, the Board notes that hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2014).  Here, the Veteran's service-connected low back disability is rated as analogous to degenerative arthritis in general (DC 5003) and of the spine in particular (DC 5242).  38 C.F.R. § 4.20 (2014). 

The Board notes that, during the pendency of this appeal, regulatory changes amended the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), including the rating criteria for evaluating disabilities of the lumbar spine.  Effective September 23, 2002, VA revised the criteria for diagnosing and evaluating intervertebral disc syndrome.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 2003, VA revised the criteria for evaluating general diseases and injuries of the spine. 68 Fed. Reg. 51,454 (Aug. 27, 2003).  At that time, VA also reiterated the earlier changes to DC 5293 (now reclassified as DC 5243) for intervertebral disc syndrome.

The Board will evaluate the Veteran's claim under both the old criteria in the VA Schedule for Rating Disabilities and the current regulations in order to ascertain which version would accord him the highest rating.  According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts with the precedents of the United States Supreme Court (Supreme Court) and the Federal Circuit.  Karnas is inconsistent with Supreme Court and Federal Circuit precedent insofar as Karnas provides that, when a statute or regulation changes while a claim is pending before VA or a court, whichever version of the statute or regulation is most favorable to the claimant will govern unless the statute or regulation clearly specifies otherwise.  Accordingly, the rule adopted in Karnas no longer applies in determining whether a new statute or regulation applies to a pending claim.  Id. 

However, none of the above cases or General Counsel Opinions specifically prohibits the application of a prior regulation to the period on or after the effective date of a new regulation.  Thus, the rule that the Veteran is entitled to the most favorable of the versions of a regulation that was revised during his appeal allows application of the prior versions of the applicable diagnostic codes at 38 C.F.R. § 4.71a to the period on or after the effective dates of the new regulations. 

In determining whether the Veteran is entitled to a higher rating, the Board must consider (1) whether an increased rating is warranted under the "old" criteria at any time; (2) whether an increased rating is warranted under the "revised old" criteria for intervertebral disc syndrome at any time on or after September 23, 2002; and (3) whether an increased rating is warranted under the "new" criteria for other disabilities of the thoracolumbar spine at any time on or after September 26, 2003.  The effective date of any rating assigned under the revised schedular criteria may not be earlier than the effective date of that change; the Board must apply only the earlier version of the regulation for the period prior to the effective date of change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) (West 2002 & Supp. 2014) (where compensation is awarded pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue). 

The RO considered all these changes in adjudicating the Veteran's claim, as then applicable.  Therefore, there is no prejudice to the Veteran by this Board decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Prior to September 26, 2003, DC 5285 provided for a 60 percent rating for abnormal mobility requiring a neck brace without cord involvement, and for all other cases, rating in accordance with definite limited motion or muscle spasm, adding 10 percent for demonstrable deformity of the vertebral body.  38 C.F.R. § 4.71a, DC 5285.

DC 5292 pertained to limitation of motion of the lumbar spine.  A 10 percent rating was warranted for slight limitation of motion; a 20 percent rating for moderate limitation of motion; and a maximum 40 percent rating for a severe limitation of motion.  The Board observes that the words "slight," "moderate" and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).

Under 38 C.F.R. § 4.71a, DC 5295, a rating of 10 percent was warranted with characteristic pain on motion.  A rating of 20 percent was warranted with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing posture.  A rating of 40 percent was warranted where the condition was severe, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint spaces, or with some of these characteristics with abnormal mobility on forced motion.  40 percent was the highest rating available under DC 5295.

In addition, prior to September 23, 2002, intervertebral disc syndrome was evaluated in accordance with the criteria set forth in 38 C.F.R. § 4.71a, DC 5293.  A rating of 10 percent was warranted with a diagnosis of mild intervertebral disc syndrome and 20 percent with a diagnosis of moderate intervertebral disc syndrome with recurring attacks.  A rating of 40 percent was warranted where the Veteran suffered severe, recurring attacks with intermittent relief and a 60 percent rating where the disorder was pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (2002). 

Effective from September 23, 2002, the criteria for intervertebral disc syndrome, DC 5293, changed significantly.  DC 5293 (now listed as DC 5243) provided for a 10 percent rating where the back condition resulted in incapacitating episodes having a total duration of at least one week, but less than 2 weeks during the past 12 months.  A 20 percent rating was assigned where intervertebral disc syndrome was manifested with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating was where intervertebral disc syndrome was manifested with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  "Incapacitating episodes" was defined in Note (1) as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) also allowed the Veteran to be rated separately for musculoskeletal and neurological manifestations under appropriate DCs if it would result in a higher combined evaluation for the disability. 

Effective from September 26, 2003, disabilities of the thoracolumbar spine are to be rated under the General Rating Formula for Diseases and Injuries of the Spine. See 38 C.F.R. § 4.71a , DCs 5235-5243 (2014).  A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a , DC 5235-5242.

These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, id, and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51,455 (August 27, 2003) (Supplementary Information).

Notes appended to the rating formula for diseases and injuries of the spine specify that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id., Note (2).  Provided, however, that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion generally recognized by VA.  Id., Note (3).  Further, the term "combined range of motion" refers to "the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation"; provided, however, that the aforementioned normal ranges of motion for each component of spinal motion, as recognized by VA, are the maximum that can be used for calculation of the combined range of motion, and each range of motion measurement is to be rounded to the nearest five degrees.  Id., Notes (2) and (4).  Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id. 

In this case, a November 1999 VA treatment record noted that the Veteran walked with a slight limp.  An August 2000 VA treatment record noted low back pain radiating down the right lower extremity.  The Veteran currently was doing work in roofing, which involved climbing ladders.  The Veteran had a steady gait and was able to get on the examination table without difficulty.  On examination, there were tender right sciatic trigger points, negative straight leg raises, and full range of motion of the hip.  The diagnosis was right sciatica and he was encouraged to use ibuprofen. 

A June 2001 CT scan indicated the onset of low back pain three weeks previously that was radiating down the right leg.  The impression was dextroscoliosis of the lumbar spine with mild degenerative changes that were greatest at L2-L3.  In August 2001, the Veteran was walking very carefully at the time of his examination and had some facial discomfort when getting up from his chair.  There was evidence of pain down the right leg with testing.  A letter from a VA treating health professional in September 2001 noted intermittent exacerbation of back pain and right sciatica since May 1997. 

The Veteran was afforded a VA examination in November 2001.  The Veteran reported daily chronic low back pain, with weakness and stiffness that worsened with extended standing, walking, or lifting.  The Veteran used a commercial back support. On examination, thoracolumbar range of motion testing showed forward flexion to 82 degrees, with pain onset at 60 degrees; extension to 15 degrees; left lateral flexion to 32 degrees; right lateral flexion to 42 degrees; left lateral rotation to 50 degrees; and right lateral rotation to 80 degrees. For all motion other than forward flexion, pain onset was at the noted degree of motion. There was slight dextroscoliosis.  The examiner was unable to state whether range of motion was additionally limited by pain, fatigue, weakness, or incoordination, but there was tenderness from L2 through L5.  Musculature was normal.  Reflexes and sensation were normal, other than hypoactive right ankle jerk.  The diagnosis was degenerative disc disease that the examiner concluded was not unusual for a person of the Veteran's age.

In support of his claim, the Veteran submitted multiple letters from friends and family discussing ongoing back problems for many years.

During a May 2002 private examination, there was tenderness in the lower lumbar spine.  The Veteran was able to walk without difficulty, but was unable to touch his fingers to the ground, stopping at his knees. Straight leg raises were negative.  Muscle strength testing was normal.  The Veteran refused to walk on his toes and heels.  The assessment was degenerative disc disease of the lumbosacral spine. 

A June 2002 CT scan showed multilevel mild disc bulging, with a greater degree of disc protrusion at L4-L5 compared to the prior scan.  In August 2002, the Veteran denied bowel or bladder dysfunction, but claimed that while he could walk he did not have feeling in his legs.

A July 2006 treatment record included reports of radiating pain down the right extremity and a burning sensation in the ankles and feet.  The Veteran wore a back brace to bed at times for support.  The Veteran was mostly confined to the house and walking only short distances.  He walked with a cane for assistance.  His daily chronic back pain was noted to affect the quality of his daily life. There were no bowel or bladder problems. 

The Veteran was afforded a VA examination on July 18, 2006.  The examiner noted review of the claims file. The Veteran was wearing a back brace and was able to walk less than a city block or do any lifting, pushing, or pulling.  His standing was somewhat restricted, but standing was better than extended sitting.  He was unable to kneel, squat, or stoop.  Car travel, stairs, and sleeping were difficult.  The Veteran reported daily flare-ups of back pain and frequent episodes of totally incapacitating episodes over the previous year that would last several days.  He denied bowel or bladder problems.  The Veteran was using a wheelchair and otherwise used a cane and had a distinct limp.  There was flattening of the lumbar lordosis and tenderness to palpation over the entire lumbar paravertebral musculature.  Thoracolumbar range of motion testing showed forward flexion to 20 degrees, extension to 0 degrees, lateral bending to 10 degrees bilaterally, and lateral rotation to 15 degrees bilaterally. Straight leg raises were positive at 45 degrees, but the Veteran was able to sit at the examination table with legs fully extended without discomfort. He was unable to tandem, toe, or heel walk due to pain. The diagnosis was degenerative intervertebral disc of the lumbar spine without evidence of radiculopathy or radicular irritation.  In an August 2006 addendum, the examiner indicated that the Veteran's use of a wheelchair for ambulation suggested discomfort that was inconsistent with physical findings on examination.  The mild disc bulging shown on CT scans was not unusual for people of the Veteran's age and typically did not cause the individual to resort to using a wheelchair. 

After a review of the evidence and resolving all doubt in the Veteran's favor, the Board finds that a 20 percent rating is warranted prior to July 18, 2006.  Indeed, warrants a 20 percent rating prior to July 18, 2006, for moderate limitation of motion under DC 5292.  As noted above, the Veteran's range of forward flexion of the thoracolumbar spine was to 60 degrees, with consideration of pain.  This is a 30 degree decrease in forward flexion from the normal range of motion of 90 degrees. Moreover, extension was limited to 15 degrees, half of the normal range of motion of 30 degrees.  The Board considers such limitation, when considering both limitation of flexion and extension, to more closely approximate "moderate" limitation of motion.  As such, an increased rating of 20 percent under DC 5292 is warranted.  

However, the evidence does not demonstrate "severe" limitation of motion.  The Veteran maintained forward flexion to 60 degrees and extension to 15 degrees.  When considering that normal forward flexion is to 90 degrees, the evidence shows he retained most of the forward flexion range of motion.  Therefore, even when considering the limitation of extension to 15 degrees, the Board finds that "severe" limitation of motion is not shown.  

The Board further finds that a 20percent disability rating is also warranted under DC 5295.  Indeed, at the November 2001 VA examination the Veteran was noted to have tenderness in the right paravertebral area in the lumbar area from about L2 down through about LS.  The examiner also noted that the muscles were painful to touch with moderate palpation.  These findings would more closely approximate a 20 percent disability rating.  However, a higher rating is not warranted under DC 5295 as prior to July 18, 2006, there is no evidence that the Veteran had severe lumbosacral strain with listing of the whole spine to the opposite side; positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.

The Board has considered all potentially applicable rating criteria, both old and new and finds that no other Diagnostic Code provides for a disability rating higher than 20 percent.  Under DC 5242, prior to July 18, 2006, the Veteran is not entitled to a rating greater than 20 percent.  The Veteran's limitation of motion does not warrant a rating greater than 10 percent because there is no evidence of ankylosis. 

Also, a rating greater than 20 percent under the old or the old revised DC 5293 or DC 5243 is not warranted.  The Veteran reported intermittent low back pain that prior to July 18, 2006, increased in severity until it was daily in nature.  That said, the pain was never attributed to attacks of intervertebral disc syndrome.  Moreover, there is no evidence that the Veteran had incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  In fact, no incapacitating episodes requiring bedrest prescribed by a doctor were reported for the period of time prior to July 18, 2006.  Therefore a disability rating in excess of 20 percent is not warranted under DC 5293 or 5243.  

Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence supports a disability rating of 20 percent, but no higher, under DC 5292 and/or 5295 for the period prior to July 18, 2006, for the Veteran's service-connected low back disability.  The Board has considered whether further staged ratings were appropriate in the present case.  See Fenderson, 12 Vet. App. at 119 . However, the disability picture prior to July 18, 2006 remained essentially the same; therefore, a further staged rating is unnecessary.

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected lumbar spine disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's lumbar spine disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 

In that regard, during the appellate time period the Veteran had low back pain, limitation of motion, weakness, and stiffness.  The 20 percent rating under DCs 5003-5242 prior to July 18, 2006, is for these symptoms.  The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted. 


ORDER

Entitlement to 20 percent disability rating prior to July 18, 2006 for degenerative disc disease of the lumbar spine is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

In a May 2014 rating decision, the RO granted entitlement to TDIU pursuant to the Board's May 2014 decision.  An effective date of January 31, 2012 was assigned by the RO.  The Veteran filed a notice of disagreement in August 2014, found in the Veteran's VBMS file, seeking an earlier effective date.  However, to date, a statement of the case has not been issued.  Therefore, the issue must be remanded.  See Manlicon v. West, 12 Vet. App. 238 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a statement of the case (SOC) addressing the issue of entitlement to an earlier effective date, prior to January 31, 2012, for the grant of TDIU.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  Thereafter, the Veteran and his attorney should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto. 

The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this particular issue following the issuance of the SOC, unless he perfects his appeal. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


